Title: From Thomas Jefferson to Francis Walker, 21 December 1797
From: Jefferson, Thomas
To: Walker, Francis


                    
                        Dear Sir
                        Philadelphia Dec. 21. 1797.
                    
                    Mr. William Davenport desired me to pay you for him, one hundred dollars which I engaged to do soon after my arrival at this place. Besides this there were two quarters of one of the beeves you sent him (I believe the first) which I took and was to answer to you. You will see below a statement of that, which after deducting the amount of some nails, leaves a balance of 23/6 due on my account. I therefore inclose you an order on George Jefferson & Co. for 103.D. 92 c. Should you have debited the whole of that beef to Davenport, you will be so good as to credit him by me (besides the 100.D.) £3—13—4.
                    
                        
                            to wit. 220 ℔ of beef @ 4d.
                            is
                            £3—13—4
                        
                        
                            Cr. by 52. ℔ Xd. nails @ 11 1/2d.
                            £2—19—10
                            
                        
                        
                            balance now remitted 3.92
                             1— 3— 6
                             3—13—4
                        
                    
                    The land tax will not now be taken up by Congress. It is agreed therefore that we have literally nothing to do but to wait for information from our commissioners at Paris. If that is peaceable, as there is good reason to believe (notwithstanding the fabricated paragraphs in the newspapers) I see nothing which ought to hinder us from being soon at home. The question of a naval armament must of course be discussed, because recommended in the speech. But I see no reason to believe that any change of opinion in Congress has taken place since their decision against it in the summer session. I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                 